

116 S1882 RS: To make available the continued use of Pick-Sloan Missouri Basin Program project use power by the Kinsey Irrigation Company and the Sidney Water Users Irrigation District, and for other purposes.
U.S. Senate
2019-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 310116th CONGRESS1st SessionS. 1882[Report No. 116–161]IN THE SENATE OF THE UNITED STATESJune 18, 2019Mr. Daines introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesNovember 21, 2019Reported by Ms. Murkowski, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo make available the continued use of Pick-Sloan Missouri Basin Program project use power by the
			 Kinsey Irrigation Company and the Sidney Water Users Irrigation District,
			 and for other purposes.
	
		1.Continued use of Pick-Sloan Missouri Basin Program project use power by the Kinsey Irrigation
			 Company and the Sidney Water Users Irrigation District
 (a)FindingsCongress finds that— (1)the Act of May 18, 1938 (52 Stat. 403, chapter 250; 16 U.S.C. 833 et seq.), authorized the completion, maintenance, and operation of the Fort Peck project;
 (2)section 2 of that Act (52 Stat. 404, chapter 250; 16 U.S.C. 833a) authorized and directed the Bureau of Reclamation—
 (A)to transmit and sell electric energy generated by the Fort Peck project; and
 (B)to interconnect the Fort Peck project with either private or with other Federal projects and publicly owned power systems now or hereafter constructed.;
 (3)section 9 of the Act of December 22, 1944 (commonly known as the Flood Control Act of 1944) (58 Stat. 891, chapter 665)— (A)authorized the Missouri River Basin Project, now known as the Pick-Sloan Missouri Basin Program (referred to in this section as the Program);
 (B)approved the comprehensive plan for the Program set forth in Senate Document 191 and House Document 475, as revised and coordinated by Senate Document 247, 78th Congress;
 (C)established a permanent administration for the development of the Missouri River Basin; and
 (D)incorporated the Fort Peck project as part of the Program;
 (4)in 1946, the Bureau of Reclamation entered into project use power contracts to provide the Kinsey Irrigation Company and the predecessor of the Sidney Water Users Irrigation District electrical service under the authority of the Act of May 18, 1938 (52 Stat. 403, chapter 250; 16 U.S.C. 833 et seq.);
 (5)since 1946, the Bureau of Reclamation has approved 9 modifications to the project use power contracts between the Bureau of Reclamation, the Kinsey Irrigation Company, and the Sidney Water Users Irrigation District;
 (6)the project use power contracts in effect on the date of enactment of this Act provide electric service to the Kinsey Irrigation Company and the Sidney Water Users Irrigation District at the Program rate of 2.5 mills per kilowatt-hour, including wheeling, through 2020; and
 (7)the Kinsey Irrigation Company and the Sidney Water Users Irrigation District have reasonably relied on the authority of the Act of May 18, 1938 (52 Stat. 403, chapter 250; 16 U.S.C. 833 et seq.), and the fact that the Bureau of Reclamation has treated the Kinsey Irrigation Company and the Sidney Water Users Irrigation District as irrigation pumping units of the Program for more than 74 years.
 (b)AuthorizationNotwithstanding any other provision of law and subject to subsection (c), the Secretary of the Interior (acting through the Commissioner of Reclamation) shall continue to treat the irrigation pumping units known as the Kinsey Irrigation Company in Custer County, Montana and the Sidney Water Users Irrigation District in Richland County, Montana, or any successor to the Kinsey Irrigation Company or Sidney Water Users Irrigation District, as irrigation pumping units of the Program for the purposes of wheeling, administration, and payment of project use power.
 (c)LimitationThe quantity of power to be provided to the Kinsey Irrigation Company and the Sidney Water Users Irrigation District (including any successor to the Kinsey Irrigation Company or the Sidney Water Users Irrigation District) under subsection (b) may not exceed the maximum quantity of power provided to the Kinsey Irrigation Company and the Sidney Water Users Irrigation District under the applicable contract for electric service in effect on the date of enactment of this Act.
	
		1.Continued use of Pick-Sloan Missouri Basin Program project use power by the Kinsey Irrigation
			 Company and the Sidney Water Users Irrigation District
 (a)AuthorizationNotwithstanding any other provision of law and subject to subsection (b), the Secretary of the Interior (acting through the Commissioner of Reclamation) shall continue to treat the irrigation pumping units known as the Kinsey Irrigation Company in Custer County, Montana and the Sidney Water Users Irrigation District in Richland County, Montana, or any successor to the Kinsey Irrigation Company or Sidney Water Users Irrigation District, as irrigation pumping units of the Pick-Sloan Missouri Basin Program for the purposes of wheeling, administration, and payment of project use power, including the applicability of provisions relating to the treatment of costs beyond the ability to pay under section 9 of the Act of December 22, 1944 (commonly known as the “Flood Control Act of 1944”) (58 Stat. 891, chapter 665).
 (b)LimitationThe quantity of power to be provided to the Kinsey Irrigation Company and the Sidney Water Users Irrigation District (including any successor to the Kinsey Irrigation Company or the Sidney Water Users Irrigation District) under subsection (a) may not exceed the maximum quantity of power provided to the Kinsey Irrigation Company and the Sidney Water Users Irrigation District under the applicable contract for electric service in effect on the date of enactment of this Act.November 21, 2019Reported with an amendment